 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board's Regional Office, 1015Tijeras Avenue, NW., Albuquerque, New Mexico, Telephone No. 247-2520.Young&Greenawalt Co.andUnited Steelworkers of America,AFL-CIOInternational Brotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO,Local Lodge No.1012andUnited Steelworkers of America,AFL-CIO.CasesNo. 14-CA-3482 and 14-CB-12-31.March 7,1966DECISION AND ORDEROn August 25, 1965, Trial Examiner Laurence A. Knapp issued hisDecision in the above-entitled proceeding, finding that the Respondentshad engaged in certain unfair labor practices alleged in the complaintand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.He also found that the Respondents had not engaged incertain other alleged unfair labor practices and recommended that thecomplaint be dismissed with respect to such allegations.Thereafter,the General Counsel and the Respondents filed exceptions to the TrialExaminer's Decision and briefs in support of their exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications.1.The General Counsel contends,inter alia,that the RespondentCompany on July 23, 1964, unlawfully recognized the RespondentBoilermakers and that in consequence the Respondents' entering intoa contract containing aunion -security provision on July 25 was alsounlawful.The essential basis of his argument is that the Company onthe date of recognition did not employ a representative complement ofemployees.The Trial Examiner found the General Counsel's argu-ment to be without merit and concluded that both recognition andexecution of the agreement were lawful.Additionally as a result of157 NLRB No. 18. YOUNG & GREENAWALT CO.409his conclusions he further found that certain attempts of Respondentsto enforce the contract union-security provisions did not violate theAct.We disagree with these conclusions of the Trial Examiner.In summary, the record establishes the following relevant facts onthe recognition issue : In early July 1964, the Company, which isengaged in making metal culvert pipe, bought land and buildings toset up a new plant at Granite City, Illinois.On July 15, CompanyVice President Smith stated to a local journalist that the Companywould start with around 30 employees and might eventually have 40,an estimate which was repeated in substance the following month byPlant Manager Nelson's statement to the journalist.On July 17,Company President Young and Vice President Smith visited the areaand while in a bar were approached by a man who identified himselfonly as Kincaid and who inquired when operations would start. Smithgave July 23 as the date and stated he would on that day return toGranite City and hire home employees.Kincaid volunteered that heknew some men looking for work, and in response Smith told Kincaidto send them to the Granite City Motel on July 23. On that dateKincaid appeared early in the morning at the motel with four menwhom Smith hired, apparently after Kincaid left, and put to workcleaning up the plant premises.Later that morning Kincaid tele-phoned Smith, identified himself for the first time as a Boilermakersrepresentative, told Smith that the four employees were all members ofhis union, and stated he wished after verification of his representativeclaim to negotiate a contract. Smith suggested a meeting for the pur-pose of having the Respondent Union substantiate its claim.Kincaidarranged for the city mayor to act as an impartial third party, and he,the mayor, and Smith met for lunch at which time the mayor andSmith checked the four union cards. The mayor left and later sentKincaid and Smith a letter stating that on July 23 the Union repre-sented a majority.Still at the July 23 luncheon meeting, but after the mayor had left,Smith and Kincaid engaged in negotiations and after 2 or 3 hoursagreed on the main points of a contract. On July 24, and early on the25th, there was some consultation on matters of wording, and thenlater in the day Smith had the contract typed and he and Kincaidsigned it.The contract contained, as stated, a union-security provisionand covered "all" the Company's employees. On the dates of recogni-tion and execution of the contract, the plant was not in production,and, in fact, machinery necessary for the Company's operations hadnot then been installed.The employees from July 23 until sometimein August were in consequence engaged in cleaning out and otherwisepreparing the building for the installation of machinery.There isnothing to show, or even suggest, that they were engaged in regularplant maintenance or production type work. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the number of employees, the record shows that onJuly 23 there were the original four, one of whom worked but 1 day,the other but 2 days, so that on the date the contract was signed therewere only two employees.During the next week employment variedfrom 4 to 7, dropped slightly the following week, and then during theweek of August 10, when the plant went into production, it rose toaround 13 and continued to rise to an average of about 15 or 16employees for the rest of August and for September and October.In November and December it fell to an average of about seven employ-ees.Of all the employees working prior to the commencement of pro-duction, only three were on the payroll in early September and duringthe relatively stable November-December period.Also, the recordshows that in addition to fluctuations in the total employee comple-ment, there was during August, September, and October a continuingturnover in employees, a number working no more than a few days.The Trial Examiner, viewing the question of representative comple-ment almost wholly in terms of numbers of employees, concluded thatthe high August-October plant complement was atypical of the Com-pany's operations, and that the November-December period was nor-mal.He, therefore, held that the original four employees were repre-sentative of such normal complement and, in consequence, he foundthat recognition of the Boilermakers was lawful. In rejecting theAugust-October period as representative, the Trial Examiner reliedin part on the Company's explanation that employment was at the timeabnormally high because, among other reasons, it had learned frompast experience that in opening a new plant A must initially hire moreemployees than needed so that through a weeding-out of incompetentsit might arrive ultimately at an efficient, necessary work force.In reaching his conclusion, the Trial Examiner overlooked severalrelevant considerations.First, as noted, the Respondent Union wasrecognized as the representative of all the Company's employees andthe parties' contract covered and was applied to the Company'semployees engaged in regular production and maintenance work.However, as the facts show, none of the four employees hired on thedate of recognition were engaged in such work.Rather, they wereprimarily employed in cleaning up and preparing the premises for theinstallation of plant machinery; and further, two of the four workedsuch a short time they never did engage in regular production andmaintenance work, and were no longer employed at the time the con-tract was signed 2 clays later.Second, the Company's weeding-outprocess mentioned above and the fact that there was a high rate ofturnover among the Company's employees demonstrates that the statusof the original employees was on the date of recognition little, if any,more than that of temporary, probationary employees and that theCompany was aware of that fact. Third, on the question of the num- YOUNG & GREENAWALT CO.411ber of employees, the complement on the date of recognition was, irre-spective of what might be considered a normal complement, only about25 percent of the average number of employees working during thefollowing 3 months and was not large enough apparently to operatethe plant efficiently once production began. In these circumstances, wefind that the employees employed on the date of recognition cannotbe considered as representative of the Company's employees to beengaged in production and maintenance operations for whom the Boil-ermakers was granted recognition.Accordingly, we find that theCompany's recognition of the Boilermakers was premature and wasunlawful assistance to and support of the Respondent Union in viola-tion of Section 8(a) (2) and (1) of the Act.' As the Boilermakers wasnot lawfully recognized, we further find that the Company's enteringinto and enforcing a contract containing a union-security clause withthe Respondent Union also violated Section 8 (a) (2), (3), and (1), andthat the Boilermakers by entering into and enforcing such an agree-ment when it was not the employees' lawful representative violatedSection 8(b) (2) and (1) (A) of the Act.222.It is undisputed that the Company through an officer and itssupervisors threatened employees with discharge if they did not paythe Boilermakers' initiation fee and monthly dues.The record alsoshows that the Respondent Union through its shop steward similarlythreatened employees.As we have found the contract and, thus itsunion-security provision, to be unlawful, we find that the RespondentCompany by engaging in such conduct interfered -with, restrained,and coerced employees in the exercise of their protected rights in viola-tion of Section 8(a) (1) of the Act and gave unlawful support andassistance to the Respondent Union in violation of Section 8(a) (2) oftheAct .3The Respondent Union by engaging in such conductrestrained and coerced employees in the exercise of their statutoryrights in violation of Section 8(b) (1) (A) of the Act.Additionally,the Respondents concede that employee Minner was discharged forfailing to comply with the union-security provision of the contract andi SeeGuy F.Atkinson Co , et al,90NLRB 143, 145, setaside on other grounds 195F. 2d 141 (C A. 9).In our result here,we do not reach the question whether ornot the Company couldhave lawfully recognized the Boilermakers for a unitlimited toits employees engagedin cleaning up and otherwise preparingthe plant for the installation of machinery.Thatissue is not before us for, as stated,the Boilermakersdemanded and the Company grantedrecognition forallthe employees and the resultingcontract specificallycovered and wasapplied toallemployees.3 SeeCharlesW. CarterGo.-LosAngeles,115 NLRB 251, 2623 On September19 the Companycanceled its morningshift so thatthe Boilermakerscould hold a meeting of its-theCompany's-employees.The complaint alleged suchconduct to be illegal assistanceto the Respondent UnionThe Trial Examinerdisagreedon the ground that the conductwas only "a minoraccommodation to a validlyrecognizedUnion."Wehave found the Boilermakersnot to be validly recognizedNevertheless weneed not passon this matter as any additionalfindingsof Section 8(a) (2) violation wouldbe only cumulative 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Boilermakers through its representative, Kincaid, haddemanded Minner's discharge for noncompliance with that provision.As the contract was unlawful, we find that the Company violated Sec-tion 8 (a) (3) and (1) in discharging Minner and that the RespondentUnion violated Section 8 (b) (2) and (1) (A) in causing his discharge 4SUPPLEMENTAL CONCLUSIONS or LAW(1)By prematurely recognizing the Respondent Union as the bar-gaining representative of all its employees, the Respondent Companyviolated Section 8 (a) (1) and (2) of the Act.(2)By entering into and enforcing a contract containing a union-security provision with the Respondent Union when that Union didnot lawfully represent its employees, the Respondent Company vio-lated Section8(a) (2), (3),and (1) of the Act.(3)By threatening employees with discharge if they did not com-plywith the union-security provision of the unlawful contract,Respondent Company violated Section 8(a) (1) and (2) of the Act.(4)By discharging employee Minner for not complying with theunion-security provisions of the unlawful contract, the RespondentCompany violated Section 8 (a) (3) and (1) of the Act.(5)By entering into and enforcing a contract containing a union-security provision when it was not the lawful representative of theCompany's employees, the Respondent Union violated Section 8 (b) (2)and 8 (b) (1) (A) of the Act.(6)By threatening employees with discharge if they did not com-ply with the union-security provision of the unlawful contract, theRespondent Union violated Section 8 (b) (1) (A) of the Act.(7)By causing the Company to discharge employee Minner becausehe did not comply with the union-security provision of the unlawfulcontract, Respondent Union violated Section 8 (b) (2) and 8 (b) (1) (A)of the Act.THE REMEDYAs we have found that the Respondent Company unlawfully assistedand supported the Respondent Union, the effect of this interferenceand the Company's continued recognition of that Union as the bar-gaining representative of its employees constitute a continuing obstacleto the free exercise by its employees of their right of self-organizationand to bargain collectively through representatives of their own choos-ing.We shall, therefore, order that the Respondent Company with-4The Trial Examiner found that the Respondent Company violated Section 8(a) (3) and(1) of the Act by discharging employee Barnett for failure to comply with the union-security provision of the contract,because the discharge occurred within the 30-day graceperiod granted employees by Section 8(a) (3) and that it violated Section 8(a) (2) and (1)by threatening Barnett with discharge within the grace periodWe agree with the TrialExaminer that the Respondent Company so violated the Act and for the additional reasonthat the union-security provision was unlawful. YOUNG & GREENAWALT CO.413draw and withhold recognition from the Respondent Union andrefrain from dealing with it at its Granite City plant until it shall havebeen certified by the Board as the representative of the Company'semployees.Further, as we have found that the Respondents unlaw-fully entered into their contract dated July 25, 1964, we shall orderthat they cease giving effect to the contract as well as supersedingagreements, renewals, extensions, or modifications until the RespondentUnion has been certified by the Board as the representative of theemployees covered by the agreement.Nothing in the order should beconstrued, however, to require the Company to vary those wage, hour,and other substantive features of its relationship with the employeesthemselves which have been established in the performance of thecontract.Having found also that the Respondents threatened and coercedemployees to pay initiation fees and dues to the Respondent Union pur-suant to the union-security provision of their unlawful contract, weshall order joint and several reimbursement of all union clues, fees,assessments, and other obligations of membership in RespondentUnion to those employees who joined that Union after July 25, 1964.We shall include an allowance of interest on all moneys due, to becomputed at the rate of 6 percent per annum on the basis of separatecalendar quarters, with the interest to begin running as of the last dayof the calendar quarter for moneys exacted in that calendar quarteruntil compliance with our order is achieved.Also, as it appears in therecord that employees were given and requested to sign checkoffauthorization cards as part of Respondents' attempts to gain compli-ance with the unlawful union-security provision, we shall order theCompany to cease giving effect to any such cards executed prior to thedate of compliance with this Order.Additionally, as we have found that John Barnett and LowellMinner were unlawfully discharged, we shall order the Company tooffer them immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for any loss of paythey may have suffered as a result of the Company's discriminationagainst them to the date when reinstatement is offered. Computationof backpay shall be calculated in accordance with the formula adoptedin F. W.Woolworth Company,90 NLRB 289, with interest thereon at6 percent per annum as computed inIsis Plumbingcl;HeatingCo., 138NLRB 716. As the Respondent Union unlawfully caused Minner'sdischarge pursuant to the terms of the illegal union-security provision,it is jointly and severally liable with the Company for any loss of paysuffered by Minner as a result of the discrimination against him.Consequently, we shall order the Respondent Union to notify the Com-pany and Minner that it has no objection to Minner's immediate and 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDfull reinstatement and jointly and severally with the Company to makeMinner whole for any loss of pay he may have suffered as a result ofthe discrimination against him to the date the Respondent Union noti-fies the Company and Milner that it has no objection to reinstatement.The loss of pay with interest shall be calculated in the manner set forthabove with respect to the Company's backpay obligation.We shallfurther order, to the extent applicable to each, that the Respondentsretain and make available to the Board or its agents, upon request, allpertinent records and data necessary to determine the amount, if any,of backpay, union fees, dues, and other reimbursement due employeesor former employees.Finally, we shall order the Respondents to cease and desist fromthreatening employees with discharge if they do not pay initiationfees and monthly dues to the Respondent; and as the Respondent Com-pany and Union have violated Section 8(a) (1), (2), and (3) andSection 8(b) (1) (A) and (2) of the Act, we shall issue a broad cease-and-desist order which, in the circumstances, we deem necessary andappropriate to protect the employees' rights and to make effective thepolicies of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that:A. The Respondent Company, Young & Greenawalt Co., GraniteCity, Illinois, its officers, agents, successors, and assigns, shall :1.Cease and desist front :(a)Recognizing International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO, LocalLodge No. 1012, as the exclusive representative of the Company'semployees at its Granite City, Illinois, plant, for the purposes of col-lective bargaining, unless and until that labor organization has beencertified as such by the National Labor Relations Board.(b)Giving effect to its agreement with the Boilermakers enteredinto on July 25, 1964, or to any extension, renewal, or modification, orsupplement, or any superseding agreement, unless and until the Unionhas been certified by the National Labor Relations Board; but nothingin this Order shall be construed as requiring the Company to vary orabandon the wages, hours, seniority, or other substantive features ofany such agreement.(c)Continuing to deduct union membership dues or fees pursuantto checkoff authorizations executed by individual employees prior tothe date of compliance with this Order.(d)Encouraging membership in the Boilermakers or any otherlabor organization by threatening its employees with discharge or bydischarging them if they fail to pay initiation fees and regular dues tothe Boilermakers or any other union except when such conditions of YOUNG & GREENAWALT CO.415employment have been established by an agreement lawful under, andcomplying with the provisions of, Section 8 (a) (3) of the Act.(e)Requiring any employee, by threat of discharge or otherwise, torefrain from distributing union cards or from engaging in union sol ici-tations or union talk during nonworking time.(f)Questioning any employee concerning statements made by himto an agent of the Board relative to any charge or other matter withinthe cognizance of the Board pertaining to the Company.(g) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any or allsuch activities, or in any other manner giving support to the Boiler-makers or any other labor organization, except to the extent thatemployees' rights or support for a labor organization may be affectedby an agreement requiring membership in a labor organization as acondition of employment, lawful under Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Actof 1959.-2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognit ion from the Boilermakersas the exclusive bargaining representative of its employees at itsGranite City, Illinois, plant, umless and until that labor organizationhas been certified as such representative by the National Labor Rela-tions Board.(b)Jointly and severally with the Respondent Union reimburseall present and former employees the sums such employees have beenunlawfully required to pay to the Boilermakers as dues or fees in themanner and to the extent set forth in the section of this Decisionentitled "The Remedy."(c)Offer to John Barnett and Lowell Minner immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges,and notify any of the employees presently serving in the Armed Forcesof the United States of their rights to full reinstatement upon appli-cation in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, after discharge fromthe Armed Forces.(d)Make whole John Barnett and, jointly and severally withRespondent Union, Lowell Minner, for any loss of earnings sufferedby them as a result of the discrimination against them, in the mannerset forth in the section of our Decision entitled "The Remedy." 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to determine the amounts of backpay, unionfees, dues, or other reimbursements due employees or former employ-ees under the terms of this Order.(f)Post at its place of business at Granite City, Illinois, copies ofthe attached notice marked "Appendix A." 5 Copies of said notice,to be furnished by the Regional Director for Region 14, shall, afterbeing duly signed by an authorized representative of RespondentCompany, be posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent Companyto insure that said notices are not altered, defaced, or covered by anyother material.(g)Post at the same places and under the same conditions as setforth above, and as soon as they are received from"the Regional Direc-tor, copies of the Respondent Boilermakers' notice herein marked"Appendix B."(h)Notify the Regional Director for Region 14, in writing, within10 days from the date of this Order, what steps it has taken to com-ply herewith.B. The Respondent Union, International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers, AFL-CIO, Local Lodge No. 1012, its officers, agents, and representatives,shall :1.Cease and desist from :(a)Acting as the collective-bargaining representative of any ofthe Respondent Company's employees unless and until it has beencertified by the National Labor Relations Board as the representativeof such employees.(b)Maintaining or giving effect to its collective-bargaining con-tract of July 25, 1964, with Respondent Company, or entering into orenforcing any extension, renewal, or modification, or supplement, orany superseding agreement unless and until so certified as suchrepresentative.(c)Causing or attempting to cause the Respondent Company todiscriminate against its employees in any manner proscribed by Sec-tion 8(a) (3) of the Act.(d)Restraining or coercing Respondent Company's employees bythreats of discharge in order to induce them to become members or topay to it initiation fees and dues, or in any other manner restraining5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order." YOUNG & GREENAWALT CO.417or coercing them in the exercise of their rights guaranteed by Sec-tion 7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as acondition of continued employment lawful under and complying withthe provisions of Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Jointly and severally with the Respondent Company reim-burse those employees who became members of the Respondent Unionafter July 25, 1964, for money paid by them or deducted from theirearnings for initiation fees, dues,assessments,or other obligations ofmembership in the Respondent Union, together with interest thereonat the rate of 6 percent per annum,computed as provided in the sec-tion of the Board's Decision entitled "The Remedy."(b) Immediately notify the Respondent Company and LowellMinner, in writing, that it has no objection to the immediate and fullreinstatement of Lowell Minner.(c)Jointly and severally with the Respondent Company makeLowell Minner whole for any loss of pay resulting from the discrimi-nation against him, in the manner set forth in the section of theBoard's Decision entitled "The Remedy," such obligation to Minnerto continue until such time as the Respondent Union notifies the Com-pany and Minner it has no objection to Minner's reinstatement.(d)Preserve and, upon request,make available to the Board orits agents, for examinationand copying,allmembership or otherrecords necessary to determine the amount of reimbursement dueemployees under the terms of this Order.(e)Post at its business offices and meeting halls in Granite City,Illinois, copies of the attached notice marked "Appendix B." 6 Copiesof said notice, to be furnished by the Regional Director for Region 14,shall, after being duly signed by the Respondent Union's representa-tive, be posted by the Union immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by the Respondent Unionto insure that said notices are not altered, defaced, or covered by anyother material.-(f)Mail to the said Regional Director signed copies of Appendix Bfor posting by Respondent Company at its Granite City, Illinois,plant, as provided above.Copies of said notice, to be furnished by thesaidRegional Director, shall, after being signed by RespondentUnion's representative, be forthwith returned to the said RegionalDirector for disposition by him.6 See footnote5, supra 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD(g)Notify the Regional Director for Region 14, in writing, within10 days from the date of this Order, what steps it has taken to com-ply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT recognize International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers and Helpers,AFL-CIO, Local Lodge No. 1012, as the bargaining representa-tive of our employees at our Granite City, Illinois, plant, for thepurposes of collective bargaining, unless and until that labororganization has been certified by the National Labor RelationsBoard as the exclusive bargaining representative of our employ-ees in an appropriate unit.W x WILL NOT give effect to our bargaining agreement with theBoilermakers entered into on July 25, 1964, or to any extension,renewal, or modification, or supplement, or any supersedingagreement until that Union has been certified by the NationalLabor Relations Board.WE WILL NOT continue to deduct union membership dues forthe Boilermakers under checkoff authorizations our employeesmay have signed.WE WILL NOT threaten our employees with discharge nor dis-charge them if they fail to pay initiation fees and regular duesto the Boilermakers or any other union unless such conditions ofemployment have been lawfully established by an agreement com-plying with the requirements of Section 8(a) (3) of the NationalLabor Relations Act, as amended.WE WILL NOT, by threat of discharge or otherwise, require anyemployee to refrain from distribution of union cards, union solici-tations, or union talk during nonworking time.WE WILL NOT question any employee concerning statementsmade by him to an agent of the National Labor Relations Boardabout any matter pending before the Board relative to us.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their rights to self-organization, to form labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid and protection, or to refrain from any or allsuch activities, or in any other manner give support to the Boiler-makers or any other labor organization, except to the extent that YOUNG & GREENAWALT CO.419employees' rights or support for a labor organization may beaffected by an agreement requiring membership in a labor orga-nization as a condition of employment lawful under Section8(a) (3) of the National Labor Relations Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL jointly and severally with the Boilermakers Unionreimburse all present and former employees the sums suchemployees have been required to pay to the Boilermakers asdues, fees, assessments, or other obligations of membership.WE WILL offer John Barnett and Lowell Minner immediateand full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rightsand privileges, and make Barnett and, jointly and severally withthe Boilermakers, Lowell Minner whole for any loss of earningsthey may have suffered as a result of the discriminations againstthem.YOUNG & GREENAWALT'CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)NoTE.-We will notify any of the above-named employees presentlyin the Armed Forces of the United States of their right to full rein-statement upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If employees have any question concerning this notice or compli-ance with its provisions, they may communicate directly with theBoard's Regional Office, 1040 Boatmen's Bank Building, 314 NorthBroadway, St. Louis, Missouri, Telephone No. 622-4156.APPENDIX BNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF BOILER-MAKERS,IRON SHIPBUILDERS, BLACKSMITHS, FORGERS AND HELPERS,AFL-CIO, LOCAL LODGE No. 1012,AND TO ALL EMPLOYEES OFYOUNG & GREENAWALT Co., GRAI,TITE CITY, ILLINOISPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT act as the collective-bargaining representative ofany of the employees of Young & Greenawalt Co., Granite City,2 21-3 74-6 6-v o f 15 7-2 8 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDIllinois, unless and until we have been certified by the NationalLabor Relations Board as the exclusive bargaining representa-tive of such employees.WE WILL NOT maintain or give effect to our collective-bargaining agreement dated July 25, 1964, with the Company orenter into or enforce any extension,renewal,or modification, orsupplement,or any superseding agreement unless and until wehave been certified as such representative.WE WILL NOT cause or attempt to cause the Company to dis-charge orotherwise discriminate against employees in a mannerproscribed by Section 8(a) (3) of the National Labor RelationsAct, as amended.-WE WILL NOT restrain or coerce the Company's employees withthreats of discharge in order to induce them to become our mem-bers or to pay us our initiation fee and dues,or in any other man-ner restrain or coerce the employees in the exercise of their rightsto self-organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid and protection, or to refrain from any and all such activities:AVE WILL jointly and severally with the Companyreimbursethose present and former employees of the Company who becameour membersafter July25, 1964, for money paid by them ordeducted from their earnings for our initiation fee, dues, assess-ments, or other obligations of our membership.WE WILL immediately notify, in writing, the Company andLowell Minner that we have no objection to Mrnner's immediateand full reinstatement to his job with the Company.WE WILL jointly and severally with the Respondent Companyfrom the discrimination against him.INTERNATIONAL BROTHERHOOD OFBOILERMAKERS,IRONSHIPBUILDERS,BLACKSMITHS,FORGERS ANDHELPERS,AFL-CIO,LOCAL LODGENo. 1012,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.If members have any question concerning this notice or compliancewith its provisions, they may communicate directly with the Board'sRegional Office, 1040 Boatmen's Bank Building, 314 North Broadway,St. Louis, Missouri, Telephone No. 622-4156. YOUNG & GREENAWALT CO.421TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFollowing prehearing procedures in compliance with the National Labor RelationsAct, as amended,' these consolidated cases were heard before Trial Examiner Lau-rence A. Knapp at St. Louis, Missouri,, on December 14 through 16, 1964, and onJanuary 4 through' 7, 1965.Following the hearing, briefs were filed by counsel forthe General Counsel and by counsel for Respondent Young & Greenawalt Co , here-inafter called the Company.°Upon the entire record of the case, including my observations of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACTI.THE RESPONDENT COMPANY'S BUSINESS; THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, the answers admit, and I find that in a year's period pre-cedingissuanceof the complaint the Company purchased from points outside theState of Illinois (in which the plant involved herein is located) goods and materialsvalued in excess of $50,000, and that in this period the dollar volume of all of theCompany's sales exceeded $500,000.The Respondent Company is engaged in com-merce andin operationsaffecting commerce within the meaning of Section 2(6)and (7) of the Act.Respondent, International Brotherhood of Boilermakers, Iron Shipbuilders, Black-smiths, Forgers and Helpers, AFL-CIO, Local Lodge No. 1012, hereinafter calledthe Boilermakers, and the Charging Party, United Steelworkers of America, AFL-CIO, hereinafter called the Steelworkers, is each a labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESQuestions PresentedIn July 1964 2 the Company acquired a site in Granite City, Illinois, for the manu-facture of metal culvert pipe, a business in which the Company is engaged at threeother locations in Indiana and Michigan.The Company began erigaging employeesfor the Granite City operations. on July 23 and, after a period devoted to prepara-tion of the site and installation of machinery and equipment, began production opera-tions about August 6 or 8. The employees first hired on July 23 totaled four, all ofwhom that day designated the Respondent Boilermakers as their representative.Onthat day the Company recognized the Boilermakers and agreed with it upon thesubstantive terms of a contract, including a union-security clause, which was there-after put in writing and signed on Saturday, July 25.In view of certain upward fluctuations in the Company's work force in the monthsfollowing July, a primary issue in this case is presented by the General Counsel'scontention that the Company did not have a representative work force when it rec-ognized and reached agreement with the Boilermakers on July 23 and that, there-fore, the Boilermakers was not the majority representative of the Company's employ-ees contemplated by the Act. If this contention and related Board decisions citedto support it are applicable in the circumstances of this case, then the Company'srecognition represented a violation of the Act and and rendered the contract, itsunion-security clause, and any steps by the Company or the Boilermakers to enforcethat clause unlawful.A second main branch of the case centers upon the termination of the employ-ment of three employees about October 1. The General Counsel contends that eachof the three was discharged because he refused to join the Boilermakers (or, as analternative ground, because he had engaged in activities supporting the Steelworkersas bargaining representative of the employees).3The Company and the Boiler-'The charges in the above cases were duly filed and served on the corresponding Re-spondents on October 12 and 13, 1964, respectively;a consolidated complaint Issued onNovember 23, 1964; and the answers of the Respondents(in some respects amended atthe hearing)were thereafter duly filed and served.2Unless otherwise indicated all dates used herein refer to 1964.'Beginningabout August11 and extending through September the Steelworkers ob-tained a number of representation card designations from company employees,includingthese three employees. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakers concede that one of these three was discharged at the behest of the Boiler-makers because of his refusal to join the latter, but deny this charge as to the othertwo, as to whom the Company asserts that one quit and that the other was dis-charged because his work was unsatisfactory. The Company also denies that any ofthe three was terminated because of his Steelworkers activities.Other issues presented are whether the Company threatened employees with lossof employment unless they joined the Boilermakers; whether it rendered to theBoilermakers certain unlawful assistance other than that involved in its recognitionof and bargaining with that Union; whether it.unlawfully interrogated an employeeconcerning what he said to a Board agent investigating the case following filing ofthe charges; and whether it inhibited lawful Steelworkers activity.A The legality of the Company's recognition of and agreementwith the BoilermakersThe record evidence concerning the circumstances leading up to and surroundingtheCompany's contractual dealings with the Boilermakers consists solely of thetestimony of Company Vice President Smith.4 Smith's account is as follows:Smith, together with Company President Young, went from their East Chicagoheadquarters to Granite City in mid-July in connection with the projected plant open-ing, and on July 17 sojourned to the Rose Bowl Restaurant for lunch.As they werepartaking of a preluncheon drink in the bar a stranger sat down next to them, ordereda drink, and struck up a conversation evidencing his knowledge of their identity asofficials of the Company and of the Company's plans to initiate operations in GraniteCity.The stranger, who introduced himself merely by name (Kincaid), inquiredwhen operations were to start. In a discussion of this question between Young andSmith, Smith told Young that the premises would be ready about July 23, at whichtime he would return to Granite City and hire some employeesKincaid then volun-teered that he might know some men looking for work. Smith replied that thisproffered assistance might be useful to him, that he would want four or five men, andthatKincaid should inform any men he had to be at Smith's Granite City Motelearly in the morning of the 23d.At 7:30 a.m. on the 23d, and with no intermediatecontact between Smith and Kincaid, the latter came to the door of Smith's motel roomwith four men.Kincaid told Smith he had brought Smith some men and apparentlythen left.Smith had the four men fill out employment application and Federalincome tax withholding forms (rather sketchily in the case of the application forms)and, after advising the men concerning their rate of pay and some other employmentparticulars, took them to the plant and put them to work in "clean-up" tasks. Smiththen returned to his motel where, somewhat later in the morning, he received a tele-phone call from Kincaid. In this conversation, and for the first time, Kincaid iden-tified himself as a Boilermakers representative, and stated that the four men he hadproduced and Smith had hired had signed Boilermakers cards and that he desired tonegotiate a contract with the Company after proving the Boilermakers representativecapacity.Smith suggested that Kincaid set up a meeting to prove the employeedesignations.Kincaid arranged for the mayor of Granite City to serve in thiscapacity and, accordingly, Smith, Kincaid, and the mayor met at lunch at the Elks'Club, where the mayor compared the signatures of the employees on the Boiler-makers cards with the signatures on the W-4 forms, as Smith also did. Later thatday the mayor mailed to Smith and Kincaid a letter stating that the Boilermakershad a majority of the Company's employees on its payroll on July 23.5After themayor left, Smith and Kincaid engaged in contract negotiations.After some 2 to 3hours of discussion, Smith and Kincaid agreed on the main points, of a contract,including a union-security clause suggested by Smith.Between July 23 and 25,Smith, with some interim consultation with Kincaid concerning matters of wording,had the contract typed and on July 25 he and Kincaid signed it on behalf of theirrespective principals.64No representative of the Boilermakers testified at the hearing and it called no witnesses5The mayor's letter, Company Exhibit 9, does not state the number of employees in-volved, but Smith testified that what were before the mayor were the tax forms andBoilermakers cards signed by the four employees put to work that day8On that date there were only two employees on the Granite City payrollThe fouremployees hired and put to work on July 23 were File, Keller, Lesieka, and MurphyLesieka worked for only 1 day, July 23, and Murphy for only 2 days, July 23 and 24 YOUNG & GREENAWALT CO.423Neither the General Counsel or the Steelworkers offered any evidence designed tochallenge Smith's account as summarized. above.There being no such evidence,there is no occasion to question Smith's account and I accept it and find the factsaccordingly.In addition no evidence was offered to suggest that any of the fourBoilermakers cards was signed under coercion, and also, as the General Counselconfirms, no issue is presented based on theMidwest Pipingdoctrine.?In short,the General Counsel attacks the legality of the Company's dealings with the Boiler-makers solely on the theory that when the Company recognized and reached agree-ment with the Boilermakers on July 23, its then work force of four employees was,in the light of other circumstances and, in particular, later work force developments,an unrepresentative employee complement.8 I turn, therefore, to a consideration ofthe record evidence and legal considerations which may bear upon that contention.As applied in unfair labor practice cases similar to this one, the unrepresentativework force doctrine seems, from my research, to have made a main appearance inthree Board decisions cited by counsel for the General Counsel; namely,The Eng-lander Company, Inc.,114 NLRB 1034 (modified on other grounds 237 F. 2d 599(C.A.3)); A. 0. Smith Corporation,122 NLRB 321; andLapeer Metal ProductsCo., 134 NLRB 1518.9 In each of these cases, the employer recognized and executeda union-shop contract with a union, more or less coincidentally with the initiationof a new plant operation,'° and following such early recognition there ensued rela-tively immediate and extensive work force expansion.The conclusions of the TrialExaminers (adopted by the Board) in these cases that the employer did not havea representative work force at the time of recognition were rested primarily 11 upona comparison of the number of employees on the payroll at the time of recognitionwith the expanded total as of some later date.The corresponding comparative fig-ures obtained in these cases were: (1) InEnglander, supra,10, as compared to 75after 7 months; inA. 0. Smith, supra, 4,as compared to 21-24 after 4 months; andinLapeer, supra,7, as compared to 117 after 2 to 3 months.i2P Since the Steelworkers did not initiate its representational effort until about August 11,no interunion contest existed when the Company recognized and contracted with theBoilermakers."At a pretrial conference conducted by me and again after the hearing began, counselfor the General Counsel indicated that he might proceed on one or another of threeevidentiary fronts in an effort to establish that the Boilermakers lacked majority rep-resentative status when the Company recognized it on July 23: (1) that the Companyaccorded recognition to the Boilermakers before the latter represented any employees ; or (2)that combining the employees at work with those hired but not yet at work when recognitionwas accorded, the Boilermakers represented less Ethan a majority ; or (3) that the Company'swork force was unrepresentative at the time recognition was extended,When the bear-ing ended, however, counsel for the General Counsel had adduced no evidence in supportof either of the first two theoriesItmay be that counsel for the General Counsel feltit necessary to reserve the first two positions until he had had an opportunity to inspectthe Company's payrolls for a period from July into October, which lie had subpenaed forproduction at the hearing but which the Company, on the advice of its counsel, refused toproduce until midway in the hearing (and after the General Counsel had instituted subpenaenforcement proceedings in the local Federal district court).The payrolls from July toOctober then went into evidence as the General Counsel's exhibits, and those from Octo-ber to the end of 1964 as company exhibits.° See alsoGuy F. Atkinson Co., et al,90 NLRB 143, enforcement denied on othergrounds 195 F. 2d 141 (C.A. 9).i° It may be noted that in theEnglandercase, the Trial Examiner first found that em-ployees who had designated the union initially recognized had been coerced into doing so,and on this ground held that the grant of recognition and ensuing contract violated theActCompareCampeo Plastics Compannp, etc., 142NLRB 1272, 1273, footnote 3.11 1 refer later to other factors alluded to in these or in some related representation(election type) cases.i=The Board has long applied the unrepresentative work force doctrine in two types ofelection cases involving newly started plantsIn cases involving the question whethera contract executed early in the game will be permitted to bar an election later sought bya second union, the Board's definitive rule, announced in 1958, is that the contract willbar the election if the number of employees on the payroll at the date of the contract isequal to at least 30 percent of the employees on the expanded payroll at the date of 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDI turn now to a consideration of the record evidence bearing upon the GeneralCounsel's contention that the Company'swork force was unrepresentative on July 23,the date of recognition of the Boilermakers.Warranting first consideration in thisregard are the Company'sactual payrolls for the period from July 23, 1964, toJanuary 4,1965(1e., up to the date of hearing).The payroll records 13 show each employee engaged during the period fromJuly 23, 1964,to January 4, 1965, the actual days he worked,and his total periodof service.The information so presented shows great,one might almost say wildand mercurial,fluctuations in all three respects mentioned.Thus, excluding Fore-men Sills and Davis, about 53 different production employees were for some periodof time on the Company's payroll between July and January. In contrast,the largestnumber on the payroll at any one time-on August 20-was 21, and between mid-November and the end of the year the total force held between 6 and 7. Thisextraordinary turnover and the relative brief tenure of many employees is illustratedby the fact that about 36 employees were retained for 10 or lessworkingdays 14and some 10 or more put in between 12 and 24 working days.15 To put this peculiarturnover phenomenon in further bold relief,of the total of seven employees on thepayroll for the last period in evidence,the week ending January 4,1965, only twohad served since July 23, a third started on August 10, a fourth on August 18,16a fifth on August 20, a sixth on September 12, and the seventh on November 2.The payroll evidence may be presented in another way; i.e., to show the totalnumber of employeeson the payrollon identical days of each week in the July toJanuary period.For these purposes,I have chosen Tuesdays and Thursdays of eachsuch week as presumably representing a fair basis of presentation.hearing,and if the job classifications in existence on the contract date represent at least50 percent of the job classifications in existence at the hearing dateSeeGeneial Ex-trusion Company, Inc., etc.,121 NLRB 1165.In the other type of representation case,presenting the question whether an electionamong unrepresented employees of a new operation would be timely or premature, theBoard has,without fixing definite percentages,similarly compared the total of employees(and in some cases the total work classifications)at the time of the hearing with thecorresponding totals as planned or otherwise reliably projected as of some posthearingdate.See, for example,General Motors Corporation,Electro-Motive Division,Plant No. 3,82 NLRB 876;Westinghouse Electric Corporation(Kansas City,Mo ),85 NLRB 1519 ;Harnischfeger Corporation,86 NLRB 325;CadillacMotor Car Division,Cleveland TankPlant,General Motors Corporation,94 NLRB 217,Ford Motor Company, Aircraft EngineDivision,96 NLRB 1075,Bell Aircraft Corporation,96 NLRB 1211,Slater System Mary-land, Inc.,134 NLRB 865. See alsoThe Lindsay Wire Weaving Company,116 NLRB 456In this type of case,the Board has consistently held that the work force at the time of thehearing was representative when it approximated 40 percent of the reliably projected futuretotal and in one case(Ford Motor,supra),considered 25 percent sufficient.On the otherhand, it has consistently declined to authorize an immediate election when the work forceat the date of the hearing ranged from 10`to 15 percent of the reliably projected total asof some appropriate future date,and in one case(Slater System,supra),did so when thepercentage was either about 30 to 40 percent,or about 20 percent, depending upon whichof two sets of figures for future expansion the Board intended to refer toIn the light of my later findings there is no occasion in this case to consider, in theabsence of any corresponding Board decision,whether theGeneral Extrusionformulashould have governing application to unfair labor practice cases such as this one and thethree earlier such cases previously cited.13General Counsel's Exhibits 8-21 for the period July 23, to October 18, and Company'sExhibits 2-A to 2-K for the period October 18, 1964, to January 4, 196514As I read the payroll sheets, five employees actually worked 1 day, three 2 days, eight3 days, four 4 days, four 5 days,three 6 days, two 7 days, two 8 days,three 9 days, andtwo 10 days.liThe bulk of the extraordinary turnover just described extended over the period fromthe initiation of operations in July until about November 1.10This employee,Schneedle,quit on October 22, according to a notation on the payioll,and went back on the payroll, presumably as a rehue,on December 7. YOUNG & GREENAWALT CO.425Such an analysis yields the following data:Total employeesTotal employeesPayroll dateon pays ollPayi all dateon payrollJuly23----------------------4October 15-------------------16July28----------------------6October 20-------------------9July 30----------------------7October 22-------------------8August 4---------------------6October 27-------------------15August 6---------------------7October 29-------------------13August 11--------------------13November 3------------------9August 13--------------------15November 5------------------9August 18--------------------18November 10-----------------9August 20--------------------21November 12-----------------9August 25--------------------16November 17-----------------7August 27--------------------17November 19-----------------6September1------------------15November 24-----------------6September3------------------13November 26-----------------6September8------------------14December 1------------------6September10-----------------16December 3------------------6September15-----------------16December 8------------------7September17-----------------15December 10-----------------7September22-----------------12December 15-----------------7September24-----------------13December17-----------------7September29-----------------14December 22-----------------7October 1--------------------16December 24-----------------7October, 6--------------------14December 29-----------------7October 8---------------------17December 31-----------------7October 13-------------------17Thus the work force stood between 4 and 7 during the first 3 weeks(to aboutAugust 10);then went to the higher levels ranging from 13 to 21 which prevailedfrom August 11 to November 1; and then sunk to the 9 to 6 to 7 levels, prevailingin that order from about November 1 to December 31.The four to seven levels obtaining during the first 3 weeks are of no particular per-tinence because the bulk of this period was devoted,not to production,but to installa-tion of machinery and equipment and otherwise to preparing the plant for the initiationof production.The record also offers peculiar explanations for the August 11 toNovember bulge in the payroll and its accompanying upward and downward varia-tions during that period.First, there is company testimony that it engaged inexcessive employment during the anticipated 2- to 4-month shakedown period ofinitial operations in order that through a weeding-out process it could end up witha reduced and steady complement of satisfactory workers.There is additional com-pany testimony that other and quite abnormal factors brought about temporarilyexpanded employment levels during this period.These were a fire at the plant onAugust 24 which interrupted production for a space of 2 or 3 weeks,while contem-poraneously, the Company was endeavoring to fill and ship,on a rush basis,a largeorder destined for Africa.While the company evidence relative to all of these threefactors is sketchy,so that it is impossible to say to what precise extent any or allof them account for the August 11 to November payroll changes, still that evidencewas not challenged.Hence I find that the existence of these temporary and abnormalcircumstances provide sufficient warrant to consider the employment levels of thisperiod an unsafe standard against which to gauge whether the July 23 work forcewas representative.There then ensued the more stable November-December period during which thepayroll stood first at nine, then at six, and finally seven.Moreover,the six andseven figures were composed of the same individuals,thus representing a work com-plement steady both in numbers and in makeup from mid-November onward.' 7 Noevidence was offered by any party concerning the Company's production and employ-ment plans or prospects for any future period, and there is no other evidence of17The last two separations were on November 16 and 17,the last hire(a rehire) wason December 7, and the next-to-last hire was on November 2. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord suggesting that production and employment during November and Decemberwere merely in a temporary lull or that this period was otherwise marked by abnor-mal business factors rendering it unrepresentative on the low side.For aught thatappears, therefore, the turnover upheaval of the prior months had run its course byearly November, and the Company had reacheda more or less stable production andemployment plateau during November and December.18Counsel for the General Counsel stresses the Company's higher payroll figures atvarious times in the period between August and November 8, but for the reasonspreviously stated I find that no point in this period is a proper one to employ forthe comparison purposes under consideration.19Looked at purely mathematically,therefore, the four employees on the initial payroll when recognition was accordedare a majority of the total employee complement during most of the November-December period I find suitable for comparison on the record before me.Counsel for the General Counsel likewise asserts that the Company "planned" foran initial crew of between 30 and 40 men. This assertion overstates the case forthere is no evidence of any concrete "plans" to use or which required any suchnumbers.What there is is the testimony of Barnes, a local newspaper reporter,which I credit, that Smith told Barnes on July 15 that the Company would start witharound 30 employees and might eventually use 40. But the fact is that the Companynever started with or attained any such levels and there is nothing to show that Smithhad in mind any concrete facts which lent solid factual support to the figures hegave Barnes.In the circumstances,I interpret Smith's statements as mere expres-sions of hope and not factually founded estimates.20 I likewise attach no importantsignificance to the statement of Plant Manager Nelson to reporterBarnes onAugust 24, the day of the fire, that there were about 20 men then employed and thatanother 20 were expected to be hired "in a week or so." Passing over -Nelson'sreference to those then employed (which was substantially correct but not importantfor reasons earlier indicated), no additional 20 were ever hired.Moreover, thereisno indication that Nelson'sprophecies concerning,additional hirings in the nextweek or so had reference to a permanent force or to steady employment levels.Hemay well, indeed, have had in mind the special and temporary needs created by thefire and the rush order. In any case, where the actual payroll developments are inevidence, guesses or estimates as to what the future holds are, in my view, irrelevant.21Counsel for the General Counsel also refers to the fact that the plant was not inproduction when the Boilermakers were recognized.But, as the cases in which thisfact has been noted indicate,itwas considered significant because the initial employ-ees were totally unrepresentative in number or in respect of the various job classifi-cations required when production were to begin. In this case, the initial fouremployees were representative in numbers and, since (so far as the record shows)18 The burden was on the General Counsel to establish, if it were the case, that duringNovember and December factors were at work rendering that period inappropriate forcomparison with July.19 In his brief, counsel for the General Counsel admittedly engages in some loosemathematics in referring to the total of employees on the payrollat any timeduring anentireweek, a method which ignores separations occurring during the weekOn thisapproach, as one example, he asserts that the Company had a "top level of 27 employeesduring the week of August 17" (meaning the week beginning on that date), whereas themaximum of employees on the payrollon any dwjduring that week was 21. Since theamounts of employment at the various points of time used by counsel are not importantin my view,I have not sought to ascertain whether certain other"average number"figureshe employs are for any such reason also deceptively large.Certain figures used by counsel for the Company are also not properly employed ; i.e.,the selection of individual days upon which only two to five employees were actually atwork (such as on a Saturday or Sunday)when more were on the payroll but not physicallyat work on the days selected20Moreover, in talking to a local reporter, Smith may have had reason to "puff" theamount of possible employment to be provided by the Company in a community where itwas a newcomer21Where employer estimates or projections have been considered,they have been rela-tively solidlybased or attained.See A.0. Smith Corporation,supra,326,329, and thedecisions citedsuprain footnote 12When such advance projections are not attained,Iwould question their utility unless the time of expected attainment had not been reachedat the time of the hearing and the projections were founded on bases calculated to haveforeseeable operative effects. YOUNG & GREENAWALT CO.427they were expected, if capable, to occupy the single lob classification in the produc-tion process (see below), they were representative in this regard also.Two of thefirst four employees were continuously employed.Itmay further be noted that the employees moved around interchangeably fromone task or another, with the Boilermakers-company contract containing but asingle job description-that of "utility man."From this and other evidence, includ-ing the rather low and single wage scale, it would appear that the various employeetasks involved no particular skills, fixed classifications, or consistent individualassignments.Itmay also be noted that the General Counsel offered no evidencedesigned to show that the processes used to manufacture the culverts (processes notdescribed in the record) could not be carried on with but four employees.'Finally, although I have had some misgivings on the matter, I have concluded thatno consideration should be given to the fact that two of the original four employees(and Boilermakers' designators) left the Company's payroll after but 1 and 2 days'employment, respectively.Counsel for the General Counsel offered no evidence toshow that these two employees were knowingly engaged with such brief tenure inview, and did not at the hearing and does not in his brief suggest that these twoworkers should be excluded from the work force total as of the date of recognitionon July 23. In these circumstances, I do not consider any such question open forconsideration on this record.I conclude, having regard to all lines of Board decisions previously referred to,that the work force of four on July 23 may fairly be considered representative in thelight of the totals prevailing in the November-December period, that a comparisonbetween July 23 and the November-December period is the fairest basis of com-parison justified on the record before me, and that, accordingly, the Company didnot violate the Act in recognizing, or in entering into the union-security contractwith, the Boilermakers.23B. The alleged discriminatory dischargesThe complaint charges that the Boilermakers caused the Company to dischargethree employees, named Minner, Barnett, and Lancaster, because they refused tojoin the Boilermakers, and that the Company discharged each of these three for thatreason, and because of their activities in behalf of the Steelworkers.As seen, theBoilermakers and the Company concede that the Company discharged Minner atthe behest of the Boilermakers pursuant to the union-security clause of the contract,and, since I have found that clause valid, so much of these charges as pertain toMinner should be dismissed.On the only theory explicitly pursued by counsel fortheGeneral Counsel, that the union-security clause was invalid because the workforce was unrepresentative at the time of recognition, the counts that Barnett andLancaster also were discharged because of their refusals to join the Boilermakerswould also have to be dismissed. But, as counsel for the General Counsel fails tonote, Barnett was hired and Lancaster (after being first discharged for cause onSeptember 2) was rehired on September 9 and their employment terminated onOctober 2 and 1, respectively.Hence, if either of these employees was dischargedbecause he refused to join the Boilermakers, his discharge violated the Act becausewhen it took place the 30-day grace period had not expired.As to the position of theBoilermakers and the Company, as earlier stated they deny that either Barnett orLancaster was discharged because he refused to join the Boilermakers, and the Com-pany, denying also that any of the three was discharged for Steelworkers activities,asserts that Barnett quit and that Lancaster was discharged because his work wasnot satisfactory.In the light of these charges and defenses, some account of the Steelworkersorganizing activity, and other contemporaneous events, is in order.Clyde Boyd,a Steelworkers representative, had advance knowledge of the Company's plan toopen the Granite City plant.He visited the plant site on three occasions between22The payroll records show that frequently four or less nonsupervisory employeesworked on one or another of the three shifts in effect during November and December.(In arriving at these and other payroll figures, there must be excluded Sills and Davis,foremen, and Kellerman, an office employee, whose names appear at various punctures onthe actual payrolls )There is nothing to indicate that each shift was not a self-sufficientproduction operation23While the General Counsel contends that the Company rendered other unlawful sup-port and assistance to the Boilermakers, the conduct he refers to was engaged in afterthe recognition and contract dates (seeinfra)and has no relevance to the legality of theCompany's recognition of the Boilermakers and contractual dealings with that union 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe middle and end of July and on the last occasion, about July 27, had a brief con-versationwith Plant Manager Nelson, during which he introduced himself as aSteelworkers official.Visitingthe site againabout August 10 or 11 he noticed somefinished culvert pipe stacked outside the plant and thereupon took steps to obtainemployee designations of the Steelworkers as bargaining representative.Throughthe efforts of Boyd and those of interested employees whose assistance he obtained,between August 11 and September 20 some 11 employees signed Steelworkers cards,including the 3 alleged discriminatees, Lancaster, who signed on September 3, andMinner and Barnett, who signed on September 15.An appreciable amount of theSteelworkers activity took place in the plant, in the form of card distributions andsolicitations by employees who had received cards for this purpose, including employ-ees who later left the payroll for nondiscriminatory reasons, such as an employeenamed Williams, who apparently quit about November 16.24As to the threeemployees whose separation is in issue,Minner appears to have engaged in no solici-tation of others; somewhere about September 15 and 17, Barnett spoke to severalemployees about signing up for the Steelworkers, all of whom had already done so;and about the same time Lancaster sought Steelworkers card signatures from twoemployees at the plant,one of whom signed and the other(Minner)had alreadysigned.On September 15 the Steelworkers filed a representation petition with the Board'sRegional Director; 25 and on September 17 Steelworkers Representative Boyd andanother Steelworkers official called upon Vice President Smith at the plant andrequested permission to distribute to the employees a flyer calling attention to theSteelworkers election petition.Smith inquired whether the Steelworkers officialsknew that the Company had a contract. The latter replied in the negative and, inresponse to further inquiries, were then told the Boilermakers contract had beensigned on July 25. Smith stated he would prefer that the Steelworkers flyer not bepassed out;the Steelworkers representatives acquiesced and then left 25In the meantime,according to a testimonial stipulation of record, File, one of theoriginal four employees who had been appointed as shop steward for the Boilermakersabout August 1, was informing employees of the Boilermakers contract, of therequirement that they join the Boilermakers after 30 days, and of the Boilermakersinitiation fee and dues.Just how extensively and over what period File made thesenotifications cannot be determined from this rather vaguely worded stipulation. Itdoes,however, specifically state that Minner, Barnett, and Lancaster were among theemployees to whom, at or shortly after their employment, File gave notice of theunion-security requirement and of the Boilermakers initiation fee and dues,27 and towhom at some point File exhibited the contract.In addition,on September 15, theCompany posted the following notice(General Counsel'sExhibit 6):All employees of this Company who have been employed for (3)days orlonger and have not paid their union initiation and monthly dues will be dis-charged immediately.The Management 28u On Williams'uncontradicted testimony,I find that about September 15, when Wil-liams had appeared at the plant with copies of the Steelworkers election flyer visible inhis back pocket, Plant Manager Nelson told him, in substance, that anyone who handedout cards or engaged in union business or talk would be out of a job. (Two days pre-viouslyWilliams had told File,the Boilermakers shop steward,of his intention to dis-tribute Steelworkers cards at the plant and had been informed by File that the Steelwork-ers could not get in the plant because the Boilermakers were there already )At that time,10 Steelworkers card signers were on the Company's payrollThereare 14 Steelworkers cards in evidence but of these 1(Lattin)Isundated and 2 otherswere signed by ex-employees(Marchbanks and Riess)after their separation from thepayroll for reasons not involved in this case.Of the signers who were employees at orafter the time of signature,three(Minner, Barnett,and Lancaster)later went off thepayroll for reasons at issue in this case, while others(Hatter,Albritton,L E (Leroy)Young, Lucas,Earls,and Williams)were thereafter separated for reasons not in questionhereinItmay be noted that the turnover among Steelworkers card signers whose separationisnot questioned herein parallels the remarkable general employee turnover simultane-ously occurring during this beginning phase of operations as earlier described.26In view of their parting remark to Smith that it was "his" property, I assume therequest was for leave to distribute the literature on company premiseszrThe initiation fee was $5 50 for those joining by October 1, and $25 thereafter29On September 24, the Boilermakers posted a notice at the plant stating the amountsof its initiation fees and monthly dues(Respondent Union Exhibit 1). YOUNG & GREENAWALT CO.429At the behest of File, Lancaster and Minner signed Boilermakers application-for-membership cards, Lancaster on September 1 and Minner on September 15, the sameday he signed his Steelworkers' card.29Minner and Lancaster having signed Boilermakers cards, File pressed them there-after for payment of the $5.50 initiation fee (available until October 1).30Thus,from about September 19 to the end of October, File almost daily approached Min-ner, most frequently to inquire whether or when Minner would pay his Boilermakersinitiation fee.31Minner's various responses to these approaches was that he wasnot prepared to pay the membership fee, that he thought the Steelworkers was (orwould be) the employees' representative, and that he had no intention of "Joining"the Boilermakers 32 In the case of Lancaster, File asked Lancaster repeatedly fromabout September 20 onward whether he was ready to pay the initiation fee, withLancaster unresponsive.On a final such occasion, about September 29, File toldLancaster to pay the fee by Friday, October 2, or File would be bidding Lancastergoodbye.As to Barnett, on Tuesday, September 29, he had a conversation with ForemanSills,with Minner, and with other employees present. Sills asked Barnett if he wasgoing to join the Boilermakers.Barnett replied that he was not sure yet. Sillsstated that there was a deadline-that Barnett had to join by October 1 or Sills wouldkick him out.Again during the evening of October 1, Sills inquired of Barnettwhether he was going to join the Boilermakers bytomorrow,and when Barnettreplied he was not sure, Sills told him "you better."This latter conversation appears21Lancaster testified that he signed the card on an understanding that it was for anelection, and with the reservation that he could still "vote either way, yes or no," buton his testimony as a whole, and distinctly unreliable features of it, I find that File didnot make any such explicit representations to LancasterWhen File handed Lancasterthe card and Lancaster first inquired what it was for, File told him it was for the Boiler-makers Union.The vague references to "voting" and "vote" were advanced thereafterby Lancaster, not File, in their conversation, and both in his testimony and demeanorLancaster gave me the impression that he was endeavoring more than the actual circum-stances warranted to portray his signature of the Boilermakers card as a meaningless actand, in fact, to quibble over the question whether he had signed it.When shown theBoilermakers card, for example, he said it had his signature but for a time sought toimply that the signature had been copied from the Steelworkers card lie had signed some2 dayslaterUnder my examination he then admitted that he had signed the card, butnevertheless again implied both that it was a different kind of card he had signed (morelike his Steelworkers card) and that someone other than he had filled in the considerablepersonal data about him (all of which he admitted was correct), set forth in handwritingin spaces above the bottom signature line.However, that handwriting and his signatureare amazingly similar, and appear to have been inscribed with the same pen. I find thatthe card was filled out and signed by Lancaster on September 1 and he knew what hewas signing.I am also somewhat troubled by Minner's testimony that what he signed was a duescheckoff card, whereas the card he signed (shown to him at the end of his cross-examination)isplainly an application for membership in the Boilermakers.However, after con-sidering all of his testimony, it appears to me that Minner signed the card as somethinghe understood was necessary "to take my money out" of his paycheck without howeverthereby giving File reason to believe that he was thereby abandoning the Steelwork-ers (who were petitioning for an election) or irrevocably committing himself to theBoilermakers.aoThere is no indication that Barnett ever signed any Boilermakers card and I presumehe did not.at In his testimony, Minner refers at times to these post-September 15 solicitations byFile as requests "to join" the Boilermakers, and, at other times, as requests for paymentof the initiation fee.Solely in the interests of accuracy, I find they were the latter sinceMinner, having signed the membership card, had left open only the matter of payingthe fee.92 One of these conversations took place on September 19, with Foreman Sills andvarious employees present, and apparently began with an inquiry by File as to why Minnerhad not attended an employees' meeting held by the Boilermakers at the local PolishHall.Minner said he did not intend to join the Boilermakers and thought the Steel-workers were going to be the employees' representative.File then showed Minner theBoilermakers contract.After reading it, File described the contract in vulgar termsand on this occasion told Foreman Sills he considered the contract a "sweetheart one "In this connection, the evidence establishes that to permit all interested employees toattend the Boilermakers employees' meeting, the Company canceled the morning shift forSeptember 19. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDto have been an aftermath of an incident involving both Minner and Barnett whichtook place when they reported to work that afternoon.The testimony concerningthis earlier incident is somewhat confusing, and the following findings represent mybest understanding of what occurred.When Minner arrived for his afternoon shift,a group of employees and Foreman Sills and Manager Nelson had gathered, withSills informing Nelson that the other employees were refusing to work with Minnerand Barnett unless the latter joined the BoilermakersWhen Minner suggested thatthe employees be asked if this statement was true, one or another employee denied itThereupon Nelson said "Fine," and telling Minner and the other employees to go onto work, said that "We will get this matter over with tomorrow." Barnett arrivedas the incident was drawing to a close but was informed of what had happened byManager Nelson.33On the morning of October 2, according to Barnett, he went to the plant to get hisregular paycheck 34 and, after obtaining it, left the building with Manager Nelson,the two then encountered Vice President Smith on a ramp outside the building.According to Barnett, Smith asked him if he was going to^join the Boilermakers,Barnett replied he was not sure, and Smith then said:We can't have two unions here.You fellows here are a bunch of troublemakersand agitators.You are going to have to join the Boilermakers or you are out.Barnett further testified that Smith "kept bitching and complaining" and he left inescape, without making any further reply to Smith so far as his testimony goes.Just after he left, Minner approached the plant to pick up his check.Minner testified that as he neared the personnel office, he met Smith and Nelsonon the outside ramp, and that each of them asked him if he was going to join theBoilermakers.According to Minner, he replied that he did not think so or did notknow and would let them know later, whereupon either Smith or Nelson told himhe had "to know" before 4 p.m. that day, when his shift started.Mmner repliedthat he would let them know (presumably meaning by the time stated).Minner proceeded to his car, in which Barnett was waiting, and the two then droveto the Steelworkers office.From this office, according to Minner's testimony ondirect examination, he called Smith by telephone and told Smith that he and Barnettdid not intend to join the Boilermakers, and asked Smith, "Am I fired9"AccordingtoMinner, Smith said he would let Minner know in about an hour, and Minner statedhe would call back after such an interval.35From the Steelworkers office, Minner testified, he and Barnett drove to the Ameri-can Legion hall in nearby Venice, where he telephoned Smith again (with Barnetton a telephone extension).As to this conversation, Minner testified on direct thathe asked Smith if he, Minner, was fired and that Smith inquired whether he wasgoing to join the Boilermakers; that he told Smith he definitely did not intend to join,and that Smith replied, "That is all right-you are not working here"; and that hethen inquired when he could get his pay, and Smith replied, "As fast as you can gethere:"Asked on cross-examination to describe this telephone conversation,Minnertestified:I said, "This is Minner, I would like to know whether I am fired ornot."'Hesaid, "Are you going to join theunion?" andI told him, "No," and he said,"That is fine, you cannot work at this plant then,"and Isaid "That is good, thenI am fired.When can I get my money?" and he said, "As'soon as you can gethere," andI said, "Iwill be therein ten minutes," and thatwas the full'extentof the conversation.On later cross-examination, Minner was asked if he had told Smith thatBarnettwas listeningto this conversation and first testified "Yes" and then "I believe I did."Barnett, on the other hand, testified that Minner told Smith in this last conversationfrom the American Legion hall that Barnett was on the telephone extension; thatMinner told Smith that "we" were not going to join the Boilermakers; that Minnerasked Smith if the two were fired or could work; and that Smith said neither couldwork-that they were out-unless they joined the Boilermakers. Barnett also tes-tified that in Minner's first telephone conversation with Smith from the Steelworkers23My findings as to the above events from September 19 on are based on the uncon-tradicted testimony of the General Counsel's witnessesFile, Sills, and Nelson did nottake the standAs earlier indicated, Barnett (and Minner) worked the afternoon shiftse In his cross-examination about this telephone call, Minner testified that he told Smiththat Barnett was with him and that he asked Smith whether "they" were fired YOUNG & GREENAWALT CO.431office,Minner told Smith that Barnett was with him and that he, Minner was callingon behalf of both of them.According to Minner and Barnett, following the lasttelephone conversation, they drove to the plant where they met Smith and Nelsonin the office and, upon signing slips acknowledging that they were paid in cash, weregiven their final wages and leftAccording to Minner, when he and Barnett enteredthe office, Smith was engaged in a telephone conversation which he discontinued bysaying to whomever he was conversing with that he had a bunch of "agitators" there.Smith was the only witness for the Company on the merits.He flatly deniedhaving had any conversation with Barnett outside the personnel office on the morn-ing of October 2, and testified that he had never had any conversation with Barnettuntil Barnett came in, with Minner, to be finally laid off after his two telephone con-versationswithMinner.He likewise testified that Minner's was the only namementioned in the two telephone conversations, and denied that Minner told himBarnett was on the extension during the second of these.As to Minner, Smith tes-tified that on October 1 he learned from Plant Manager Nelson that Kincaid, theBoilermakers representative, had had a telephone conversation that day with Nel-son in which Kincaid had demanded the dismissal of Minner. Smith further testi-fied that he then telephoned Kincaid, who verified what Nelson had reported, and thathe, Smith, then asked Kincaid to confirm the request in writing, which Kincaid didin a letter which Smith received on October 2.Smith further testified that he encountered Minner outside the office early onOctober 2, and that he had a conversation then with Minner, without Nelson or any-one else presentAccording to Smith, Minher said he was not going to join theBoilermakers and asked if he was going to be firedSmith testified that his replywas to the effect that all the rules and regulations of the Company had to be abidedby but that Manager Nelson did the hiring and firing and that Minner should askNelson whether he was going to be fired for not joining the Boilermakers.Accord-ing to Smith this conversation then ended, but Minner telephoned him about anhour later inquiring whether he was being fired. Smith testified that he again toldMinner he had to abide by the rules, that Minner asked if this meant he was fired,that he told Minner he, Smith, was not going to fire Minner, and Minner would haveto see Nelson. Smith further testified that Minner asked him to talk to Nelson andSmith, agreeing to do this, told Minner to call back in an hour or so.Then, Smithtestified,when Minner called again an hour later asking if he was going to be dis-missed Smith answered him in the affirmative.Thereupon Minner asked if he couldget his pay and Smith told Minner to come right over.A few minutes later, Smith testified, Minner arrived, with another man followinghim, and asked for his pay.As Smith began to compute it, he testified, either Minneror Barnett said the other man wanted his pay also.According to Smith, he askedthe second man his name, was told it was Barnett, and after computing Minner's andBarnett's wages due, paid them both off in cash. Smith testified that this was thefirst time he had heard the Barnett name mentioned; that he did not know whetheror not Barnett was a member of the Boilermakers; that he did not know when Bar-nettwas hired or whether he had been employed less than 30 days; that he hadnever had any discussion with Nelson about Barnett's status; and that Barnett hadjust walked in and quit, as frequently had happened with other employees.Concluding Findings as to Minner and BarnettI deal first with the question whether Barnett was discharged, and, if so, whetherhe was let go because of his refusal to join the BoilermakersQuite patently, resolu-tion of these questions is no simple matter, bearing in mind the sharp conflicts alreadyevident between the testimony of Barnett and Minner on the one hand, and that ofSmith on the other, with respect to what did or did not take place on the veryimportant morning of October 2; and the fact that in much of Minner's testimonyconcerning his telephone conversation with Smith, there is no reference to Barnett'But there are some revelant facts established by uncontradicted evidence to consider.Thus, as I have previously found, on September 29 Foreman Sills told Barnett, ineffect, that he would discharge Barnett unless Barnett joined the Boilermakers byOctober 1; at the conclusion of the incident on the afternoon of October 1 (involvingthe alleged refusal of other employees to work with Minner and Barnett) PlantManager Nelson said, "We will get this over with tomorrow"; and later during theevening of that day, Foreman Sills told Barrett he had "better" join the Boiler-makers by "tomorrow." (And however one looks at it, "tomorrow" did indeedprove to be a fateful day.) 36 It is thus evident that in these final days, Barnett cameac The record offers no explanation whatsoever for the October 1 and 2 deadlines whichFile,Nelson, and Sills were laying down to Barnett, Minner, and Lancaster. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDto join Minner, in the eyes of Nelson and Sills, as two pronounced recalcitrantswhere membership in the Boilermakers was concerned, and the refusal-to-work inci-dent of October 1 shows that the two were by that time being regarded as cooffenders.In an organization as small as this one, and with the matter of membership in theBoilermakers as acutely active as it was at this juncture, both with the managementand among the small employee complement, I am satisfied and find that Smith knewof the resistance Barnett and Minner were exhibiting and of the warnings or admoni-tions being given them to line up with the Boilermakers.Hence, it would have beenquite natural for Smith to have addressed each in similar terms when they appearedfor their regular paychecks early in the morning of October 2, and for Manner tohave spoken for both that day.Primarily for reasons of this character, I credit Barnett's testimony and find thatSmith did talk to Barnett on the ramp outside the personnel office during the earlymorning of October 2, and that the content of the conversation was as Barnettdescribed it.37I likewise credit the testimony of Barnett and Minner concerningthe two telephone conversations between Minner and Smith later that morning, andfind that Smith knew that Minner and Barnett were together and that Minner wasspeaking both for Barnett and himself; and that Smith told Minner that neither couldconsider himself any longer an employee without joining the Boilermakers.Counsel for the Company argues that Smith's testimony to the effect that Barnettmerely up and quit should be credited because the Boilermakers had made no requestfor Barnett's discharge. It is true that the record does not establish that there wassuch a request (and hence the Boilermakers cannot be held liable for Barnett's ter-mination).But the record also does not establish that there was not one, as the.Company assumes for purposes of the argument under consideration here; Smithdid not so testify and no Boilermakers representative testified.38But even if therewas no such request, evidence I have credited shows that the Company, through Sills,was threatening Barnett with discharge unless he joined the Boilermakers by Octo-ber 1, whether such request existed or not, and the Company is chargeable withknowledge that such pressures were being applied to Barnett well in advance ofthe expiration of his 30-day grace period.39On the entire record, therefore, I find that, prior to the expiration of his 30-daygrace period, the Company, without such request from the Boilermakers, dischargedBarnett because of his refusal or failure to join the Boilermakers, in violation of Sec-tion 8(a)(3) and (1) of the Act.40The next question is whether the Company, in terminating Minner and Barnett,bottomed the discharge of either on his Steelworkers activities as well as on hisrefusal to join the Boilermakers.On the evidence I have credited, I find in thenegative.It is noteworthy that with an interunion contest rife in the plant during September,there is but one instance of company interference with activities on behalf of theSteelworkers (the admonition Manager Nelson gave employee Williams about Sep-tember 15 against circulating Steelworkers literature or engaging in union talk).37 In making these findings, I have taken into account the Company's failure to put onthe stand Manager Nelson, who Barnett testified was present. If, as Smith testified, nosuch conversation took place, testimony by Nelson to this effect would have been distinctlypertinent.38The suggestion that there was no such request could be based only on (1) Smith'stestimony that the "next question" which arose with the Boilermakers after executionof the contract was the Boilermakers oral and written requests that Minner be discharged,or (2) Smith's testimony that he never heard of Barnett until Barnett entered his officewith Minner on October 2 after the telephone conversations with Minner. I have rejectedthe latter testimony and, in any case, would not base a finding that there was no requeston the lines of testimony referred to39Counsel for the Companyalso arguesthat the Company, having admitted that Mannerwas discharged, would have had no reason not to makea similaradmission in the caseof Barnett if that had been the fact.But this reasoning fails because in Minner's casethe 30-day grace period had expired so that, if the Boilermakers contract was valid, hisdischarge for refusal to join was lawful. In Barnett's case,however, this was not true.40I am cognizant of the fact that neither in the complaint nor at the hearing did theGeneral Counsel point to Barnett's discharge prior to expiration of the grace period as abasis for the complaint's charge that Barnett was unlawfully discharged because of hisrefusal to join the Boilermakers.But that charge was broad and unlimited and sufficient,therefore, to encompass any such basis.And the period of Barnett's employment is un-contestably shown by the company payrolls in evidence. In the circumstances, I feelfree to makethe findingsof violation I do. YOUNG & GREENAWALT CO.433And what is, for present purposes, somewhat more significant is that undeniably allevents involving Barnett,Minner, and Lancaster vis-a-vis File, or the companysupervisors, arose because of and dealt exclusively with their failure or refusal tojoin the Boilermakers or complete their Boilermakers membership.At no point inthe testimony concerning these events is it suggested that any explicit reference wasmade to any Steelworkers activities on the part of any of these three, as somethingrankling with the Company independently of the Boilermakers membership ques-tion.Indeed, accepting as I have the employee testimony as to what happened onOctober 2, Smith's only demand was that Barnett and Minner join the Boilermakersin compliance with the union-security clause.Without other and decisive evidence,there is no reason to conclude that had the two met Smith's insistence upon suchcompliance they would nevertheless have been discharged.Certainly, no such decisive inference can be drawn from Smith's reference "to abunch of troublemakers and agitators" in talking to Barnett on the ramp on Octo-ber 2.The trouble and agitation Barnett and Minner were creating consisted of theirrefusal to join the Boilermakers, and that this is what Smith, himself, had in mind isapparent from his final words to Barnett, in recapitulation of the real point of allhis remarks on this occasion; namely "you are going to have to join the Boiler-makers . . 1141True it is that the refusal of these two to join the Boilermakers sprung from theirpreference for the Steelworkers, but the Company was not, because of their Steelworkers attachments, inhibited from discharging them because of their refusal to jointhe Boilermakers.As I read the record, that is all that this branch of the case comesdown. I will, therefore, recommend dismissal of the charge that Minner and Barnettwere discharged because of their Steelworkers activities.Concluding Findings as to LancasterIn addition to the previous findings relative to Lancaster, he testified that at theend of his shift on the morning of Thursday, October 1, and as he was leaving theplant,Manager Nelson said he wanted to see him; that Smith arrived in some 15minutes, whereupon the three went into the office where, after some conversationbetween Nelson and Smith, in which Nelson told Smith how many hours Lancasterhad coming, Smith paid him off and told him he was fired. According to Lancas-ter's testimony on direct, he then asked Nelson, as Nelson was leaving the office, whyhe was being discharged, and Nelson replied he talked too much and was "a unionagitator."On cross-examination, he testified that Nelson said he talked too much,he irritated Nelson, and he was a union agitator.Smith testified 42 that at his direction Nelson had discharged Lancaster before(on September 1) because, on the basis of Smith's own observations, Lancaster hadmade a botch of affixing the shipping labels to a host of packaged items being shippedto various African destinations as part of the rush order previously referred to.Hefurther testified that Nelson came to him on the morning of October 1, told himthat Lancaster (whom Smith indicated at the hearing he did not then know hadbeen rehired) was not working out and had to be let go again; and asked Smith ifhe had the funds to pay Lancaster off. Smith said he did, whereupon they calledLancaster into the office and paid him.According to Smith, Nelson told Lancasterhe was being discharged because he had been talking too much to other employeeswho were at work and thereby bothering them. Smith denied that the words "unionagitator" were used at any time in the discharge interview.While the matter is not free from doubt, I find that Lancaster was not dischargedon either of the bases alleged in the complaint but, rather, for the reasons SmithtestifiedNelson gave Lancaster.Admittedly, a ground, and perhaps the onlyground, Nelson announced to Lancaster in discharging him on September 1 was histalking too much, but this ground admittedly was assigned again on October 1.Andwhile File, the Boilermakers steward, had warned Lancaster to pay his initiation feeby October 2, there is no indication of company displeasure with Lancaster on thisscore and, on all accounts, no reference was made to any refusal on Lancaster's parkto join the Boilermakers when he was dischargedMoreover, he was discharged,not on or immediately after File's deadline, but the day previous.Furthermore,there are not in Lancaster's case the indications more pronounced in the cases ofu l interpret in a similar light Smith's statement to Barnett that "We can't have twounions here."With the Boilermakers the legitimate representative of the Company'semployees, there is no reason to doubt that what Smith meant was that the Steelworkerscould not also serve in this capacity.42Nelson did not take the stand 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDMinner and Barnett that the Company knew Lancaster was stalling File or, if itdid, that it was inclined to act in the matter.Finally, as I have previously indicated,rightly or wrongly there are aspects of Lancaster's testimony as a whole which raiseinme doubts as to his reliability as a witness, and for this reason in particular, butnot exclusively, I am disinclined to credit his testimony that Nelson referred to himas a union agitator when he was discharged.Iwill, therefore, fecommend that the corresponding allegations of the complaintbe dismissed.C. The alleged company assistance to the BoilermakersIn support of a corresponding allegation of the complaint, counsel for the Gen-eralCounsel adduced evidence, not disputed by the Company, that the Companycanceled the morning work shift scheduled for Saturday, September 19, to permitemployees to attend a Boilermakers union meeting at the Polish Hall in GraniteCityHowever, while alluding to this fact in the nariative portion of his brief,counsel omits this charge from the alleged violations which his brief argues. Suchaminor accommodation to a validly recognized union does not constituteillegalsupport or assistance under Section 8(a)(2) as charged in the complaint.D. The alleged illegal enforcement of the union-security clause of this contractThe complaint alleges that various of the incidents previously related, in whichcompany officials or File told employees they must join the Boilermakers or be dis-charged, and the Company's notice of September 15 to that effect constituted viola-tions of the Act.But the premise of the argument based on the bulk of the conductso relied on is that the union-security clause was invalid because the Company hadunlawfully recognized the Boilermakers in the beginning. Since I have rejected thiscontention, these steps to enforce the union-security clause were not unlawful 43However, in the case of Barnett, he was threatened with discharge on a date ordates preceding the expiration of his 30-day grace period, both by Foreman Sills andby Smith, and such threats of premature enforcement of the union-security clauseviolated Section 8(a)(1) and (2) of the Act.44 Similarly, the Respondent Boiler-makers violated Section 8(b)(1)(A) through File's threat to Lancaster that hewould be bidding Lancaster goodbye unless Lancaster joined the Boilermakers byOctober 2, a date within Lancaster's 30-day grace period.E Restiiction upon Steelworkers activitiesAs previously noted, about September 15, Manager Nelson told employee Wil-liams, in substance, that he would be discharged if he were caught handing out Steel-worker cards or engaging in any union business or talk. Since, as I find on Williams'testimony 45 Nelson did not limit his injunction to union activity on working time,the threat violated Section 8(a) (1) of the Act, as charged in an amendment to thecomplaint.F. Interrogation of Williams concerning his pretrial statements to a Board agentA violation of Section 8(a)(1) of the Act, charged in an amendment to the com-plaint,was established by the following facts which I find on the uncontradictedtestimony of Williams.11 In an aside in his brief, counsel for the General Counsel asserts that the union-security clause violates the Act on a separate ground, that is, apparently, the failure of theclause to grant a 30-day grace period from the date of the contract, in addition to the30 days from the date of employment which the clause does grantBut the complaintcontains no such charge nor was it litigatedMoreover, all employees other than theoriginal four (who had applied to join the Boilermakers on their own volition prior to thecontract date) were engaged subsequent to the date of the contract and thus were affordedthe full 30 days they were entitled to, so far as the wording of the clause is concerned44With respect to the incident of October 1, when certain other employees allegedlyrefused to work with Minner and Barnett unless they joined the Boilermakers, counselfor the General Counsel implies in his brief that the Company concocted this incident asa pressure deviceBut the evidence does not support such a contention and this chargeof the complaint should, therefore, be dismissedAs previously noted, Nelson did not take the stand SOUTHERNLAMINATING CO.435Sometime in October or November,Garden, of counsel to the General Counselin this case,inquired of Williams concerning certain facts of this case via a telephonecallaA week or so later,when Williams visited the company office to obtain his pay-check,Manager Nelson asked Williams if Garden had called him.Williams repliedin the affirmative.Nelson thereupon asked Williams to state what he had beenasked and what he had said in response.Such an inquiry concerning the pretrialstatements of a prospective employee witness violates Section 8(a)(1) of the Act.See, for example,Texas Industries,Inc., et al.,139 NLRB 365,enfd.336 F.2d 128,133 (C.A. 5).IV.THE REMEDYMy Recommended Order is set forth below and contains the usual cease-and-desistprovisions and affirmative provisions appropriate to remedy the violations found.In the circumstances of this case,I do not consider that a Board injunction orderagainst the Company coterminous with Section 8(a)(1) is warranted.As to theaffirmative provisions,any backpay due Barnett should bear interest,the backpayand interest thereon to be computed in accordance with the directions set forth inF.W. Woolworth Company,90 NLRB 289,andIsis Plumbing&Heating Co.,138NLRB 716.CONCLUSIONS OF LAW1.By discharging John Barnett because of his refusal to join the Boilermakers, ata time when his 30-day grace period had not expired,Respondent Company hasengaged in an unfair labor practice in violation of Section 8 (a) (3) and(1) of theAct 462.By threatening to discharge John Barnett in advance of the expiration of his30-day grace period, because of his refusal or failure to join the Boilermakers,Respondent Company engaged in an unfair labor practice in violation of Section8(a)(1) of the Act.3.By threatening to discharge Fred Williams if he distributed union cards orengaged in union talk,Respondent Company engaged in an unfair labor practice inviolation of Section 8(a)(1) of the Act.4.By its interrogation of Fred Williams concerning his pretrial statements to aBoard agent,as aforesaid,Respondent Company engaged in an unfair labor prac-tice in violation of Section 8 (a)( I) of the Act.5.By File's threat to Lancaster,as aforesaid,Respondent Boilermakers engagedin an unfair labor practice in violation of Section 8 (b) (1) (A)of the Act,the viola-tion charged in the complaint.6.The aforesaid are unfair labor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.7.Respondent Company and Respondent Boilermakers have not engaged inany other of the unfair labor practices alleged in the complaint herein.[Recommended Order omitted from publication.]"There Is no charge in the complaintthat this discharge violated Section8(a)(2)of the Act.Charles H. Bratton,Mrs. Nolah Holcomb,Oran D. Bratton,J. Rose Holcomb,Jr., James A. Holcomb,Mrs. Dovie M. Kuhns,and Frederick S. Kuhns, a Partnership d/b/a Southern Lami-nating Co.andInternationalWoodworkersof America, AFL-CIO, CLC.Case No. 26-CA-2204.March 7, 1966DECISION AND ORDEROn January 10, 1966, Trial Examiner Sidney Lindner issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,157 NLRB No. 44.221-374-66-vol. 157-29